Citation Nr: 1730152	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include status post lumbar fusion and hemilaminectomy with failed back surgery syndrome. 

2.  Entitlement to service connection for a neck disability, to include degenerative disc disease (DDD) of the cervical spine. 

3.  Entitlement to service connection for an acquired psychiatric disability (claimed as anxiety and depression).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs Regional Office in Jackson, Mississippi.

The June 2010 rating decision also denied service connection for posttraumatic stress disorder (PTSD).  However, in his November 2010 notice of disagreement, the Veteran explicitly only disagreed with the denial of depressive disorder (anxiety and depression).  As such, this case is distinguishable from Clemons v. Shinseki, 23 Vet. App. 1 (2009), as the RO separately adjudicated the claim for service connection for PTSD and the Veteran did not initiate an appeal from that determination.  

In February 2014, the Veteran testified via videoconference before a Veterans Law Judge.  Unfortunately, due to an equipment malfunction the recording was inaudible and a transcript could not be produced.  In March 2014 correspondence, the Board offered the Veteran the opportunity to appear at a new hearing.  The Veteran requested another videoconference hearing and the Board remanded the case in February 2015 to schedule the Veteran for his requested hearing.  The hearing was scheduled in June 2016.  The Veteran did not appear at the hearing and he did not request that the hearing be rescheduled.  Therefore, the Veteran's hearing request is considered withdrawn.

In August 2016, the Board remanded the case again for further development.  In its prior remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain Social Security Administration (SSA) records and ask the Veteran to provide information concerning all medical care providers who have recently treated him for his claimed disabilities.  SSA records and VA clinical records dated to December 2016 have been obtained.  Moreover, in October 2016, the AOJ requested that the Veteran provide information concerning all non-VA (private) medical providers.  To date, the Veteran had not responded.  As such, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A low back disability, to include status post lumbar fusion and hemilaminectomy with failed back surgery syndrome, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A neck disability, to include DDD of the cervical spine, is not shown to be causally or etiologically related to any disease, injury, or incident in service. 

3.  An acquired psychiatric disability (claimed as anxiety and depression) is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include status post lumbar fusion and hemilaminectomy with failed back surgery syndrome, have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a neck disability, to include DDD of the cervical spine, have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for an acquired psychiatric disability (claimed as anxiety and depression) have not been met. 38 U.S.C.A. §§ 1131,5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran has not been afforded an examination in connection with his claim for service connection for a neck disability; however, the Board finds that such is not necessary with respect to this issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any complaints, findings, or diagnosis with respect to a neck disability.  As discussed further below, the Board finds that the Veteran's statements concerning injuring his neck in service to not be credible.  Moreover, the first post-service medical evidence of a diagnosis of a neck disability is many years after service following post-service injuries.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any credible and/or competent lay and medical evidence of any in-service incidents or any competent medical evidence indicating that a neck disability may be associated to service, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for a neck disability.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as arthritis is a disease enumerated under 38 C.F.R. § 3.309(a), service connection may be established based on a showing of continuity of symptomatology.   However, as the Veteran has not been diagnosed with psychoses, service connection for his acquired psychiatric disorder cannot be granted based on pertinent symptomatology alone.  

Low Back Disability

The Veteran is seeking service connection for a low back disability.  The Veteran has reported that his service treatment records clearly show that he was seen for back problems and that he was medically discharged  due to his medical problems.  He also reported that his back disorder is due to the gun he had to carry as a military policeman (MP).  He further reported that he has suffered from low back pain since his discharge.  In support of his claim, he submitted an October 2009 statement from his brother, which indicated that the Veteran had suffered from back problems since before and after his discharge.  

The Veteran's DD214 shows that the Veteran's military occupational specialty was Military Police.  Service treatment records show that in November 1980, the Veteran presented with complaints of low back pain.  Subsequent records in December 1980, February 1981 and April 1981 continue to show complaints of back problems.  In April 1981, he was diagnosed with acute low back strain.  Significantly, a March 1981 letter from the United States Army Health Clinic recommended the expeditious discharge of the Veteran.  The medical doctor noted that the Veteran was seen in December 1980 for low back pain of a very mild nature.  However, the Veteran made certain statements of concern.  In this regard, the Veteran indicated that he would be unable to perform his duties in the event of a real emergency due to his back and that he had a low threshold of pain.  The examiner observed that the Veteran frequently visited for physical ailments and tended to somatize many complaints.  The examiner found that if the Veteran remained on active duty, he would require constant NCO supervision because of his immaturity.  He already had a pattern of taxing medical resources and his productivity was poor.  As such, the Veteran was discharged; however, despite the Veteran's assertion, it was not for medical reasons.  Unfortunately, there is no discharge examination of record.    

Clinical records in 1991 and 1992 document a right wrist injury, but are silent with respect to any low back problems.  For a May 1992 Work Capacity Assessment, the Veteran underwent range of motion testing for all his joints.  At this time, range of motion of the thoracic/lumbar spine was normal.  

The first post service medical evidence of any low back problems is a March 1994 private clinical record, almost 13 years after the Veteran's discharge from service.  The Veteran presented with complaints of back pain.  He reported that the prior month, he slipped in water and initially had no pain, but the next date he was stiff all over.  Clinical records for the next two months continue to show complaints of back pain.  However, a May 1994 myelogram and CT scan of the lumbar spine were normal.  

An August 1994 VA x-ray of the lumbar spine showed that there was dextroconvex scoliosis of the lumbar spine with the apex at the height of L3 vertebra.  However, the height of vertebral bodies and intervertebral spaces were well maintained.  There was also normal bony structure and mineralization of all bones.  

SSA records show that the Veteran injured himself in October 2000 while working on an oil rig doing pipefitting.  Follow up records showed complaints of low back pain following the October 2000 injury.  A February 2001 MRI showed early mild degenerative disc disease at the levels of L2-3 through L4-5 manifested by disc desiccation changes and mild degenerative joint disease of the apophyseal joints at the lumbosacral junction.  He subsequently underwent a lumbar fusion in November 2001.  

Subsequent private and VA clinical records continue to document treatment for the Veteran's low back disorder.  

The Veteran was afforded a VA examination in November 2009.  Unfortunately, the claims file was not available for review.  The Veteran reported that his back pain started when he entered service with training and running.  He reported that he tripped and fell, but never got to see a physician.  He indicated that he subsequently saw a physician a few times at his duty station.  After service, due to his depression and alcohol use, he does not remember when he started having increased problems with his back.   He reported having back surgery in 2001.  The Veteran did not report the 1994 and October 2000 injuries to the examiner.  A contemporaneous CAT scan showed status post lumbar fusion and hemilaminectomy as well as numbness in the right leg laterally since the surgery.  No etiological opinion was provided.   

Subsequently, the Veteran was afforded another VA examination in April 2010 with the same examiner.  At this time, the claims file was reviewed.  The examiner summarized the evidence of record and specifically noted the incidents of low back pain in-service, the post-service 1994 injury with normal myelogram, and the October 2000 injury.  The examiner diagnosed status post lumbar fusion and hemilaminectomy and failed back surgery syndrome with chronic pain.  The examiner opined that with history of injuries and with diagnosis of degenerative disk disease of the lumbar spine, which is a process with aging, it was less likely as not that current status post lumbar fusion and hemilaminectomy was related to symptoms during service.  

In support of his claim, the Veteran submitted a May 2011 private opinion that indicated that Veteran was seen, evaluated and treated for back pain on six different occasions during his active service.  The examiner concluded that the back pain resulted from injuries sustained during the course of his line of duties with the United States Army.  

Nevertheless, the private examiner failed to provide any sort of rationale for this opinion or address the intervening February 1994 and October 2000 post-service injuries as well as the fact that there was no diagnosis of a chronic low back disorder until after these injuries.  As such, this opinion has minimal probative value.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Whereas, in contrast, the VA examiner clearly determined that the Veteran's low back disability was not related to service and provided a detailed rationale for such opinion; finding that the Veteran's back disorder was due to the intervening injuries and age .  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report shows that the examiner reviewed the Veteran's claims file and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the examination is sufficient for appellate review and of high probative value.   In turn, the VA examiner's opinion outweighs the May 2011 private opinion.  

The Board also observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran and his brother are competent to report injuries and/or symptoms in service as well as pertinent symptomatology since service.  However, they are not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and his brother's opinions are nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds that the Veteran's current assertions of pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Although service records document that the Veteran was seen for low back pain, there was no diagnosis of a chronic low back disorder.  Moreover, importantly, private clinical records dated in 1991 and 1992 are silent with respect to any complaints of low back pain and physical examination of the lumbar spine in May 1992 was normal.  Significantly, post service medical evidence is silent with respect to any low back pain until the 1994 injury when the Veteran reported that he slipped and fell.  At that time, he reported back pain since the fall the prior month, which weighs against his later statements that he had been experiencing such symptoms since his discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Moreover, the clinical records are silent with respect to any further back complaints until after the October 2000 work injury.  Again, at that time, the Veteran reported that his back pain began after that injury.  These inconsistencies weigh against his later statements of pertinent symptoms since service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of medical evidence for many years after service and the fact that the Veteran reported the onset of his symptoms during the course of seeking treatment following post-service injuries persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remaining evidence of record.  Likewise, as the Veteran's brother's statement is predicated on the Veteran's assertions, his statement concerning pertinent symptoms since service is also deemed not credible.  

After considering the totality of the evidence of record, the Board finds that service connection for a low back disability is not warranted as there is no competent evidence linking any disability to the Veteran's military service.  In this regard, while service treatment records do document complaints of low back pain, no chronic low back disorder was diagnosed at that time.  The first post-service medical evidence showing any complaints or findings relating to the lumbar spine is in 1994, almost 13 years after service discharge.  Moreover, a myelogram and CT scan of the lumbar spine was normal at that time.  The first post service medical evidence of degenerative changes is after the October 2000 work injury.  Such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307,  3.309.  Importantly, there is no credible lay evidence and/or competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Significantly, after reviewing the claims file, the highly probative April 2010 VA examination with etiological opinion found that the Veteran's current low back was not related to service.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a low back disability, to include status post lumbar fusion and hemilaminectomy with failed back surgery syndrome.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Neck Disability

The Veteran is also seeking service for a neck disability.  He has vaguely asserted that he injured his neck in March 1981 in an accident.  He also reported that the gun he had to carry as an MP caused his neck problems.  Again, he has indicated that he has experienced neck pain since his discharge from service.  In his statement, the Veteran's brother also reported that the Veteran had neck problems before and after his discharge.  

Although the service treatment records document reports of low back pain, they are silent with respect to any complaints pertaining to the neck and/or cervical spine.   Again, a March 1981 letter from the United States Army Health Clinic recommended the expeditious discharge of the Veteran due to his numerous medical complaints, need for constant NCO supervision because of his immaturity and poor productivity.  

Clinical records in 1991 and 1992 document a right wrist injury, but are silent with respect to any neck problems.  Again, a May 1992 private work assessment showed that range of motion of the cervical spine was normal.  

As with the lumbar spine, the first post service medical evidence of any neck problems is a March 1994 private clinical record, almost 13 years after the Veteran's discharge from service.  The Veteran presented with complaints of back pain.  He reported that the prior month, he slipped in water and initially had no pain, but the next day he was stiff all over.  It was noted that the Veteran had very restricted cervical active range of motion.  Clinical records for the next two months continue to show complaints of neck pain.  However, a May 1994 myelogram and CT scan of the cervical spine were normal.  

As discussed above, SSA records show that the Veteran injured himself in October 2000 while working on an oil rig doing pipefitting.  Follow up records showed complaints of neck pain following the October 2000 injury.  A November 2002 private medical evaluation showed a diagnosis of left spondylosis of the cervical spine.  

Subsequent private and VA clinical records continue to document treatment for the Veteran's cervical spine disorder.  

Initially, again, the Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran and his brother are not competent to directly link his current neck disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his brother are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Moreover, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Further, the Board finds the Veteran's current assertions of in-service injuries and pertinent symptoms since service to not be credible.  Here, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In this regard, although documenting numerous other visits to the clinic during active service for other disorders, including the low back, service treatment records are silent with respect to any complaints, findings, or diagnoses pertaining to the neck.  In sum, there is simply no evidence of any injury to the neck.  

Moreover, private clinical records dated in 1991 and 1992 are silent with respect to any complaints of neck pain.  In fact, examination of the cervical spine in May 1992 was normal.  Importantly, post service medical evidence is silent with respect to any cervical problems until the 1994 injury when the Veteran reported that he slipped and fell.  At that time, he reported symptoms since the fall the prior month, which weighs against his later statements that he had been experiencing such symptoms since his discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Moreover, the clinical records are silent with respect to any further neck complaints until after the October 2000 work injury.  Again, at that time, the Veteran reported that his neck pain began after that injury.  These inconsistencies weigh against his later statements of pertinent symptoms during and since service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he injured he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

In the instant case, the Board finds that the combination of the lack of medical evidence of any injury during service or for many years after service; and the fact that the Veteran reported the onset of his symptoms during the course of seeking treatment following post-service injuries persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remaining evidence of record.  Likewise, as the Veteran's brother's statement is predicated on the Veteran's assertions, his statement concerning pertinent symptoms since service is also deemed not credible.  

Therefore, based on the evidence of record, the Board must find that, as there is no evidence of a neck disability in service or for many years after service, service connection is not warranted.  In this regard, the first medical evidence of any reports of neck pain is not until 1994, approximately 13 years after service.  Importantly, at that time, the Veteran was not diagnosed with a chronic neck disorder as the myelogram and CT scan were normal.  In fact, the first evidence of a chronic cervical spine disorder is after the October 2000 injury.  Again, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, there is no competent medical evidence even suggesting any current neck disability to service.  

Additionally, there is no evidence of arthritis within one year of discharge so the service incurrence of such may not be presumed.  Importantly, the first post service medical evidence of a chronic cervical spine disability was many years after the Veteran's discharge from service following post service injuries.  As such, there is no competent medical evidence of pertinent symptoms since service.  Again, the Board has found the Veteran's statements of pertinent symptoms since service to not be credible.  See Walker, cited above.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for a neck disability, to include DDD of the cervical spine.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Acquired Psychiatric Disorder

The Veteran has reported that his current acquired psychiatric disorder manifested during active service and he was treated for such while on active duty.  He reported that he witnessed drill sergeants smoking marijuana and having sexual acts with females in the platoon.  Subsequently, the sergeants harassed, threatened and physically assaulted the Veteran.  The Veteran reported that the sergeants also went after his wife and got her on drugs.  He also indicated that his disability was due to the way he was treated and discharged by the military.  The October 2009 statement  from the Veteran's brother indicated that the Veteran had kept his distance from his family since service and was not the person he knew prior to his service.  The Veteran was full of stress and did not trust the government because of his mistreatment and lack of medical and mental health treatment in the Army.  

Service treatment records show that in March 1981, the Veteran was seen for psychiatric symptoms of anxiety and depression.  The impression was adult situation reaction.  The March 1981 letter from the United States Army Health Clinic noted that the Veteran had presented to the clinic with complaints of depression and extreme anxiety due to separation from his wife, which had occurred approximately one month prior.  It was again noted that the Veteran tended to somatize many complaints.  At this time, mental status examination revealed the Veteran to be depressed and anxious with no psychosis noted.  The Veteran was suffering from an adult situational reaction.  Again, expeditious discharge was recommended.   

Post-service, the Veteran underwent a mental health consult in June 2009 at the VA.  The Veteran claimed that he had been having problems since service.  The Veteran at that time reported no prior treatment for hospitalizations for mental illness.  The record noted that that there was no combat exposure or trauma exposure in service.  The assessment was depression, but no etiological opinion was provided.  Follow up clinical records continue to show psychiatric treatment.  

The Veteran was afforded a VA examination in August 2015.  The electronic record was reviewed.  The examiner diagnosed major depressive disorder, moderate, and unspecified personality disorder.  The examiner opined that it is unlikely that the Veteran's current depressive symptoms are primarily etiologically related to his brief military service and more likely that his current negative mood symptoms are a result of his personality issues that pre-existed military service and his chronic pain symptoms related to neck and back issues.  The examiner stated that this opinion was based on review of the Veteran's electronic record with military service treatment and personnel records, VA health care records, subjective reported level of symptoms, DSM-5 diagnostic criteria, objective test results from this examination, diagnostic clinical interview and training and experience of this examiner. 

VA clinical record in October 2016 shows an assessment of major depressive disorder, recurrent, without psychosis; anxiety disorder relating to his life in general, negative experiences at a group camp and negative military experiences; insomnia; PTSD; pain disorder with associated psychological factors. 

Although the VA clinical record indicated that the Veteran had anxiety disorder due to negative military experiences, the examiner failed to provide any sort of rationale for this statement.  As such, this opinion has minimal probative value.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Whereas, in contrast, the VA examiner clearly determined that the Veteran's acquired psychiatric disability was not related to service and provided a detailed rationale for such opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report shows that the examiner reviewed the Veteran's claims file and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the examination is sufficient for appellate review and of high probative value.  In turn, the August 2015 VA examiner's opinion outweighs the VA clinical record examiner's assessment.  

Initially, the Board notes that post-service evidence reflects that the Veteran has been assessed as having a personality disorder, which is not a disease for which service connection may be granted.  See 38 C.F.R. §§ 3.303 (c), 4.9.  However,  service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993); and VAOPGCPREC82-90. Here, however, the Board finds no evidence of additional disability due to in-service aggravation of any personality disorder by superimposed disease or injury during service.  Although the VA examiner indicated that the Veteran's depressive disorder was a result of his personality issues, he found that it was not etiologically related to his brief military service.  In other words, although the Veteran has been diagnosed with a "separate and distinct" psychiatric disorder that is related to his personality disorder, the examiner clearly found that it was not caused by a superimposed disease or injury that occurred in service.

Moreover, based on the medical evidence of record, the Board must find that service connection for an acquired psychiatric disorder, claimed as anxiety and depression, is not warranted.  In this regard, although service treatment records show a diagnosis of adult situational reaction, there is no competent medical evidence linking any current acquired psychiatric disorder to service.  Again, after reviewing the claims file, the highly probative August 2015 VA examiner found that the Veteran's acquired psychiatric disorder was not due to service and provided a detailed rationale for this opinion.  Again, in the instant case, the Veteran and his brother are competent to report any in-service symptoms, as well as pertinent symptomatology since service.  However, they are not competent to directly link any current psychiatric disability to service as medical expertise is required.  Moreover, the Board has thoroughly reviewed the record, and there is no evidence of a diagnosis of psychosis within one year of separation.  Therefore, presumptive service connection is not warranted.  Likewise, although the Veteran and his brother have reported that the Veteran suffered from psychiatric symptoms since service, as the Veteran has not been diagnosed with psychoses, service connection may not be awarded on the basis of pertinent symptomatology alone.  See Walker, cited above.   As such, there statements are outweighed by the VA examiner's opinion

Although the evidence indicates that the Veteran's disorder may be secondary to his physical disorders, as service connection has not been awarded for a low back disorder and neck disorder, there is no basis to award service connection for an acquired psychiatric disorder on a secondary basis.  See 38 C.F.R. § 3.310.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claims for service connection an acquired psychiatric disorder (claimed as anxiety and depression).  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for a low back disability, to include status post lumbar fusion and hemilaminectomy with failed back surgery syndrome, is denied.

Service connection for a neck disability, to include DDD of the cervical spine, is denied. 

Service connection for an acquired psychiatric disability (claimed as anxiety and depression) is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


